UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. CEO corner TABLE OF CONTENTS Your fund at a glance page 1 Managers' report page 2 Fund's investments page 6 Financial statements page 10 Notes to financial statements page 14 Trustees and officers page 29 For more information page 36 To Our Shareholders, Volatility returned to the U.S. stock market in the 12-month period ended October 31, 2007; however, stocks still posted a strong gain of 14.56%, as measured by the Standard & Poor's 500 Index. The market experienced a particularly sharp downturn in August, as the subprime mortgage market's woes increased. Rising defaults and an ensuing credit crunch caused heightened fears about their potential impact on U.S. economic growth. Foreign markets felt some ripple effects from the subprime issue, but they continued nonetheless to benefit from solid economic growth and outperformed the U.S. market in this period. During this period of volatility, the U.S. stock market also passed a signifi-cant milestone - the broad Standard & Poor's 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high for the first time on May 30, 2007. During that period, the S&P 500 Index experienced five significant short-term sell-offs of 6% or more, with the August subprime-induced meltdown being the most recent. This nearly complete market cycle highlights the importance of two investment principles you have heard us speak of often: diversification and patience. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. That's where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor - a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is "working," then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. The recent volatility in the securities markets has prompted many investors to question how long this type of market cycle will last. History tells us it will indeed end and that when it does, today's leaders may well turn into laggards and vice versa. The subprime mortgage market woes are just the latest example of why investors should be both patient and well-diversified. For with patience and a diversified portfolio, it could be easier to weather the market's twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEO's views as of October 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks to provide total return consisting of a high level of current income and gains and long-term capital appreciation. The Fund will seek to achieve favorable after-tax returns by seeking to minimize the federal income tax consequences on income and gains generated. Under normal market circumstances, the Fund will invest at least 80% of its total assets in a diversified portfolio of dividend-paying stocks located throughout the world. Since inception ► Stocks performed well despite the U.S. housing slowdown and subprime credit crunch; global economic growth remained healthy. ► We invest in companies throughout the world with a history of attractive dividend yields and positive growth in free cash flow to provide tax-advantaged income and capital appreciation potential in a globally diversified portfolio. ► Many of the portfolio's leading contributors to return were telecommunication firms, while a number of notable detractors were consumer discretionary stocks sensitive to a slowdown in the U.S. economy. John Hancock Tax-Advantaged Global Shareholder Yield Fund Fund performance from inception September 26, 2007, through October 31, 2007. The total returns for the Fund include the reinvestment of all distributions. The performance data contained within this material represents past performance, which does not guarantee future results. Top 10 issuers Southern Co. 3.9% ONEOK, Inc. 2.1% General Electric Co. 2.6% UST, Inc. 2.1% Vodafone Group PLC 2.2% National Grid PLC 2.1% Fairfax Media Ltd. 2.2% Enel SpA 2.1% Terna Rete Elettrica Nazionale 2.1% Altria Group, Inc. 2.1% As a percentage of net assets on October 31, 2007. 1 Managers' report John Hancock Tax-Advantaged Global Shareholder Yield Fund Stocks managed solid returns during the brief reporting period from the Fund's September 26, 2007, inception to its October 31, 2007, annual reporting date. For the period, the S&P/Citigroup Broad Market Index-World Equity Index rose 4.54% . Stock returns were powered by rate cuts and signs of central bank support to limit the impact of the summer credit crisis on global growth. Indeed, tighter credit standards and lower home prices called into question future growth estimates for the United States economy. As a result, U.S. stocks were among the poorest-performing segments of the World Equity Index. But despite concern about the United States, economies in Europe and Asia appeared to be healthy. Rapid growth was also evident among many emerging-market countries, which are benefiting from internally driven growth and higher prices for their commodity exports. As a result, emerging-market shares outperformed those of developed economies for the brief period. Performance From the Fund's September 26, 2007, inception to October 31, 2007, John Hancock Tax-Advantaged Global Shareholder Yield Fund posted total returns of 2.51% at net asset value (NAV) and 1.00% at market value. The difference in the Fund's NAV performance and its market SCORECARD INVESTMENT PERIOD'S PERFORMANCE AND WHAT'S BEHIND THE NUMBERS France Telecom ▲ Distributor of iPhone in France continued expansion into emerging markets Vodafone Group ▲ World's leading mobile phone provider enjoying strong growth in emerging markets GateHouse Media ▼ Performance hurt by reduced valuations in the economically sensitive newspaper publishing sector 2 From the Portfolio Management Teams Epoch Investment Partners, Inc. Analytic Investors, Inc. performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund's NAV share price at any time. The Fund's performance compares with the 4.54% return of the S&P/Citigroup Broad Market Index-World Equity Index and the 5.14% return of the average closed-end world stock fund tracked by Morningstar, Inc. The Fund trailed its benchmark and the Morningstar peer group average because our investment strategy leads us to higher-quality, dividend-paying, often defensive-type stocks, which trailed the higher-risk names that performed well in the wake of the Federal Reserve's interest rate cuts. Also keep in mind that your net asset value return will be different from the Fund's performance if you were not invested for the entire period and did not reinvest all Fund distributions. "Stocks managed solid returns during the brief reporting period from the Fund's September 26, 2007, inception to its October 31, 2007, annual reporting date." Process Our goal is to give shareholders a globally diversified portfolio offering an attractive yield and growth potential in a tax-advantaged investment vehicle. To do that, we combine an underlying portfolio of attractively valued dividend-paying stocks with a strategy of writing (selling) call options on stock indexes to generate additional income. We believe this is a compelling investment strategy in an environment where earnings growth and dividends are likely to represent a larger portion of equity returns going forward. That's because we believe the contribution to return from price/earnings multiple expansion (the third component of stock returns) is likely to diminish over time given the prevailing economic and interest rate backdrop. Tax-Advantaged Global Shareholder Yield Fund 3 In terms of the stocks in the underlying portfolio, we search the globe for firms generating strong free cash flow that is used to maximize shareholder yield through dividend payouts, share buybacks or debt pay-downs. With respect to the options component, we write (sell) calls on stock indexes - by which we receive additional cash flow from the options premium, with the trade-off of less participation in the index's future appreciation potential. We believe this is an attractive way to enhance yield while still retaining the potential for some price appreciation because our calls cover less than 50% of the value of the portfolio, and we carefully manage the call option's strike price with the goal of maximizing our options premium income. We also enhance portfolio yield by using dividend rolls, which involves buying and selling dividend paying stocks around their ex-dividend dates to capture their income payouts. "Our goal is to give shareholders a globally diversified portfolio offering an attractive yield and growth potential in a tax-advantaged investment vehicle." Leading detractors Looking at the portfolio, stocks sensitive to the health of the U.S. consumer underperformed. Examples of this in the portfolio include Idearc, Inc., a telephone directory business, and GateHouse Media, Inc., a local newspaper publishing concern, both of which struggled on concerns related to future advertising spending. Despite their decline in price, we believe the stocks are attractive for their cash flow generation and that they will continue to make their projected dividend payments. Key contributors The portfolio's focus on free cash flow and dividend yield naturally points it toward telecommunication services, which was home to several of the portfolio's leading contributors to return, including Vodafone Group PLC and France Telecom SA. Generally speaking, these companies are attractive because of their strong free cash flow and significant dividend payments. SECTOR DISTRIBUTION 1 Telecommunication services 20% Utilities 20% Energy 14% Financials 8% Industrials 8% Consumer discretionary 7% Consumer staples 7% Materials 6% Health care 5% Information technology 4% Tax-Advantaged Global Shareholder Yield Fund 4 Options component detracted The options component detracted from performance during the period, led by written calls on precious metals stocks, whose index prices rose higher than the strike price we contracted for, so we needed to pay out some of the options income to settle our options position. Our calls on large-cap cyclical stocks and small- and mid-cap shares were the largest positive contributors. It's also worth noting that the sharp increase in volatility in the market in recent months means that the Fund is likely to have greater flexibility and more opportunities to meet its yield objectives going forward, because option premiums typically are greater in volatile markets. Outlook Going forward, we expect an increase in home loan defaults and foreclosures in the U.S. to lead to tighter lending standards and declining consumer sentiment. This is likely to weigh on consumer spending, the job market and, ultimately, on U.S. economic growth. Against that backdrop, we would expect financial market volatility to continue. But while U.S. growth is likely to slow, the global economy appears on solid footing. Regional economies are growing at a healthy clip, and rising living standards for literally billions of people around the globe remain a key support for growth going forward. It is our belief that a global focus on high-quality companies with superior shareholder yield characteristics - abundant free cash flow with a history of creating shareholder value - can give positive performance in these uncertain times. This commentary reflects the views of the portfolio managers through the end of the Fund's period discussed in this report. The managers' statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 1 As a percentage of net assets on October 31, 2007. Tax-Advantaged Global Shareholder Yield Fund 5 F I N A N C I A L S T A T E M E N T S Fund's investments Securities owned by the Fund on 10-31-07 This schedule is divided into two main categories: common stocks and preferred stocks. Common stocks and preferred stocks are further broken down by country. Issuer Shares Value Common stocks 96.87% (Cost $160,763,635) Australia 5.26% Fairfax Media, Ltd. (Publishing) (F) 843,000 3,725,060 Insurance Australia Group Ltd. (Property & Casualty Insurance) (F) 776,700 3,399,559 St. George Bank, Ltd. (Diversified Banks) (F) 55,500 1,884,913 Austria 1.13% Telekom Austria AG (Integrated Telecommunication Services) (C) 67,400 1,938,347 Belgium 3.01% Belgacom SA (Integrated Telecommunication Services) (C) 74,400 3,560,913 Fortis (Other Diversified Financial Services) (C) 23,500 753,775 InBev NV (Brewers (C) 9,000 850,768 Canada 3.12% Manitoba Telecom Services, Inc. (Integrated Telecommunication Services) (F) 68,900 3,409,455 TransAlta Corp. (Independent Power Producers & Energy Traders) (F) 54,300 1,943,778 China 0.68% PetroChina Co., Ltd., Class H (Integrated Oil & Gas) (F) 454,000 1,172,106 Finland 0.59% Fortum Oyj (Electric Utilities) (C) 23,400 1,016,254 France 3.26% France Telecom SA (Integrated Telecommunication Services) (C) 78,000 2,880,878 PagesJaunes Groupe SA (Publishing) (C) 40,800 901,716 Vivendi Universal SA (Movies & Entertainment) (C) 39,900 1,800,826 Germany 1.11% RWE AG (Multi-Utilities) (C) 13,900 1,893,700 Italy 7.23% Arnoldo Mondadori Editore SpA (Publishing) (C) 176,500 1,745,731 Enel SpA (Electric Utilities) (C) 299,000 3,580,682 Eni SpA, ADR (Integrated Oil & Gas) (F) 22,700 1,658,916 Telecom Italia SpA (Integrated Telecommunication Services) (C) 551,600 1,726,327 Terna Rete Elettrica Nazionale (Electric Utilities) (C) 936,600 3,666,613 Korea 1.04% KT&G Corp. (Tobacco) (F) 22,000 1,774,715 See notes to financial statements Tax-Advantaged Global Shareholder Yield Fund 6 F I N A N C I A L S T A T E M E N T S Issuer Shares Value New Zealand 1.03% Telecom Corporation of New Zealand, Ltd., ADR (Integrated Telecommunication Services) (F) 104,800 1,759,592 Norway 1.55% Statoil ASA, ADR (Integrated Oil & Gas) (F) 48,400 1,649,472 Veidekke ASA (Construction and Engineering) (F) 96,100 1,010,800 Philippines 0.55% Philippine Long Distance Telephone Co., SP ADR (Wireless Telecommunication Services) (F) 13,700 939,820 Sweden 1.09% Swedish Match AB (Tobacco) (F) 83,600 1,870,733 Taiwan 0.99% Far EasTone Telecommunications Co., Ltd. (Wireless Telecommunication Services) (F) 1,364,000 1,695,462 United Kingdom 9.36% Barclays PLC (Diversified Banks) (F) 67,100 848,449 Diageo PLC, ADR (Distillers and Vintners) (F) 8,700 798,225 GKN PLC (Auto Parts & Equipment) (F) 116,800 893,187 Legal & General Group PLC (Life & Health Insurance) (F) 632,400 1,844,479 Lloyds TSB Group PLC (Diversified Banks) (F) 77,400 878,401 National Grid PLC (Multi-Utilities) (F) 217,300 3,590,970 Tomkins PLC (Industrial Conglomerates) (F) 738,000 3,416,745 Vodafone Group PLC (Wireless Telecommunication Services) (F) 955,600 3,762,043 United States 55.86% Altria Group, Inc. (Tobacco) 48,900 3,566,277 AT&T, Inc. (Integrated Telecommunication Services) 79,100 3,305,589 Automatic Data Processing, Inc. (Data Processing & Outsourced Services) 36,000 1,784,160 Ball Corp. (Metal & Glass Containers) 61,500 3,049,170 Bank of America Corp. (Other Diversified Financial Services) 16,600 801,448 Bristol-Myers Squibb Co. (Pharmaceuticals) 117,300 3,517,827 CBS Corp. (Class B) (Broadcasting & Cable TV) 54,200 1,555,540 Citizens Communications Co. (Integrated Telecommunication Services) 244,700 3,220,252 ConocoPhillips (Integrated Oil & Gas) 37,500 3,186,000 DaVita, Inc. (Health Care Services) (I) 13,700 893,103 Diamond Offshore Drilling, Inc. (Oil & Gas Drilling) 7,600 860,548 Duke Energy Corp. (Electric Utilities) 178,900 3,429,513 E.I. du Pont de Nemours & Co. (Diversified Chemicals) 67,700 3,351,827 GateHouse Media, Inc. (Publishing) 127,900 1,469,571 General Electric Co. (Industrial Conglomerates) 81,100 3,338,076 General Maritime Corp. (Oil & Gas Storage & Transportation) 29,800 839,764 Great Plains Energy, Inc. (Electric Utilities) 117,000 3,491,280 Idearc, Inc. (Publishing) 106,000 2,859,880 Iowa Telecommunications Services, Inc. (Integrated Telecommunication Services) 83,800 1,652,536 Merck & Co., Inc. (Pharmaceuticals) 32,000 1,864,320 See notes to financial statements Tax-Advantaged Global Shareholder Yield Fund 7 F I N A N C I A L S T A T E M E N T S Issuer Shares Value United States (continued) ONEOK, Inc. (Gas Utilities) 73,200 $3,655,608 Packaging Corp of America (Paper Packaging) 61,600 1,961,344 Pfizer, Inc. (Pharmaceuticals) 68,500 1,685,785 Progress Energy, Inc. (Electric Utilities) 70,300 3,374,400 Reynolds American, Inc. (Tobacco) 52,900 3,408,347 Southern Co. (Electric Utilities) 181,400 6,650,124 Southern Copper Corp. (Diversified Metals & Mining) 20,300 2,835,910 Spectra Energy Corp. (Oil & Gas Storage & Transportation) 130,900 3,400,782 TECO Energy, Inc. (Multi-Utilities) 206,100 3,468,663 The Laclede Group, Inc. (Gas Utilities) 25,400 883,666 U.S. Bancorp. (Diversified Banks) 26,300 872,108 UST, Inc. (Tobacco) 68,300 3,641,756 Verizon Communications, Inc. (Integrated Telecommunication Services) 75,800 3,492,106 Westar Energy, Inc. (Electric Utilities) 67,800 1,804,836 WGL Holdings, Inc. (Gas Utilities) 99,600 3,378,432 Windstream Corp. (Integrated Telecommunication Services) 233,600 3,141,920 Credit Issuer, description rating (A) Shares Value Preferred stocks 2.56% (Cost $4,359,782) United States 2.56% Bank of America Corp., 6.50% (Diversified Financial Services) AA- 33,800 836,550 Comcast Corp., 7.00%, Ser B (Broadcasting & Cable TV) BBB+ 51,300 1,270,188 General Electric Capital Corp., 6.00% (Diversified Financial Services) AAA 47,200 1,146,016 Wells Fargo Capital Trust IV, 7.00% (Diversified Banks) AA- 45,000 1,128,600 Total investments (Cost $165,123,417) 99.43% Other assets and liabilities, net 0.57% Total net assets 100.00% The percentage shown for each investment category is the total value of that category, as a percentage of the net assets. See notes to financial statements Tax-Advantaged Global Shareholder Yield Fund 8 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (C) The security is euro-denominated. (F) The security is U.S. dollar-denominated. (I) Non-income-producing security. See notes to financial statements Tax-Advantaged Global Shareholder Yield Fund 9 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-07 This Statement of Assets and Liabilities is the Fund's balance sheet. It shows the value of what the Fund owns, is due and owes. You'll also find the net asset value for each common share. Assets Investments at value (cost $165,123,417) $170,317,232 Cash 3,729,238 Foreign currency at value (cost $9,010) 9,075 Receivable for investments sold 4,438,956 Dividends receivable 350,145 Other assets 26,942 Total assets Liabilities Payable for investments purchased 4,187,383 Payable for options written, at value (premiums received $1,656,496) 2,957,520 Payable to affiliates Management fees 4,644 Other 3,753 Other payables and accrued expenses 422,780 Total liabilities Net assets Common shares capital paid-in 166,658,621 Accumulated net realized gain on investments, options written and foreign currency transactions 739,655 Net unrealized appreciation of investments, options written and translation of assets and liabilities in foreign currencies 3,897,232 Net assets applicable to common shares Net asset value per common share Based on 8,750,000 shares of beneficial interest outstanding - unlimited number of shares authorized with no par value $19.58 See notes to financial statements Tax-Advantaged Global Shareholder Yield Fund 10 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 10-31-07 1 This Statement of Operations summarizes the Fund's investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $5,836) $372,335 Interest 26,113 Total investment income Expenses Investment management fees (Note 2) 166,298 Accounting and legal services fees (Note 2) 3,753 Professional fees 36,875 Custodian fees 8,918 Registration and filing fees 7,240 Printing fees 6,521 Transfer agent fees 4,816 Trustees' fees 797 Miscellaneous 7,911 Total expenses Less expense reductions (Note 2) (26,942) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 158,399 Options written 581,256 Foreign currency transactions (298,640) Change in net unrealized appreciation (depreciation) of Investments 5,193,815 Options written (1,301,024) Translation of assets and liabilities in foreign currencies 4,441 Net realized and unrealized gain Increase in net assets from operations 1 Commencement of operations period from 9-26-07 to 10-31-07. See notes to financial statements Tax-Advantaged Global Shareholder Yield Fund 11 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Fund's net assets has changed during the last period. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period ended 1 10-31-07 Increase in net assets From operations Net investment income $182,261 Net realized gain 441,015 Change in net unrealized appreciation (depreciation) 3,897,232 Increase in net assets resulting from operations From Fund share transactions (Note 4) Total increase Net assets Beginning of period End of period 1 Commencement of operations period from 9-26-07 to 10-31-07. See notes to financial statements Tax-Advantaged Global Shareholder Yield Fund 12 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Fund's net asset value for a share has changed since inception. COMMON SHARES Period ended 10-31-07 1 Per share operating performance Net asset value, beginning of period 2 Net investment income 3 0.02 Net realized and unrealized gain on investments 0.50 Total from investment operations Capital charges Offering costs related to common shares (0.04) Net asset value, end of period Per share market value, end of period Total return at NAV (%) 7 Total return at market value (%) 7 Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) $171 Ratio of net expenses to average net assets (%) 1.30 8 Ratio of gross expenses to average net assets (%) 1.46 Ratio of net investment income to average net assets (%) 1.10 8 Portfolio turnover (%) 3 7 1 Commencement of operations period from 9-26-07 to 10-31-07. 2 Reflects the deduction of a $0.90 per share sales load. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and a purchase at $20.00 per share on the inception date and a sale at the current market price on the last day of the period. 5 Total return would have been lower had certain expenses not been reduced during the period shown. 6 Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. 7 Not annualized. 8 Annualized. 9 Does not take into consideration expense reductions during the period shown. See notes to financial statements Tax-Advantaged Global Shareholder Yield Fund 13 Notes to financial statements Note 1 Accounting policies John Hancock Tax-Advantaged Global Shareholder Yield Fund (the Fund) is a newly organized, diversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
